DETAILED ACTION

The applicant amended claims 1, 2, 6-11, 13-17, and 20 in the amendment received on 01-20-2022.

The applicant canceled claims 3, 12, and 18 in the amendment received on 01-20-2022.

The claims 1, 2, 4, 6-11, 13-17, and 19-21 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1, 2, 4, 6-11, 13-17, and 19-21 have been considered but are moot in view of the new ground(s) of rejection. 

A. The arguments with respect to claims 1, 2, 4, 6-11, 13-17, and 19-21 are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20060245378 A1) in view of Masuhiro et al. (US20080025516 A1) in view of Balasaygun et al. (US 20150304288 A1).

With respect to claim 1, Jeong teaches receiving, at a conference server, from a conference client, a request for a SIP message, (i.e., section 0058 teaches receiving a sip notify message; section 0060 teaches subscribe).  Jeong teaches creating, by the conference server, a SIP message, (i.e., section 0058 teaches sip messages section 0109 teaches using sip messages).  Jeong teaches sending, by the conference server, the created SIP message to all conference clients, (i.e., paragraph 0003, 0007 teaches sending message to all participants).  Jeong teaches wherein the conference comprises a plurality of media streams, (i.e., section 0036 teaches multiple streams or streams from each participant).  Jeong discloses the claimed subject matter as discussed above except SIP message comprising information about a security status of an entire conference; and wherein the information about the security status indicates which of the plurality of media streams are encrypted. However, Masuhiro teaches SIP message comprising information about a security status of an entire conference, (i.e., section 0019 teaches rtp encrypting and notifying).  Masuhiro teaches wherein the information about the security status indicates which of the plurality of media streams are encrypted, (i.e., section 0019 teaches rtp encrypting and notifying; section 0019 teaches rtp encrypting and notifying; section 0031 teaches updating encryption information so that an encryption state need not be presumed) in order to determine RTP encrypting information (abstract).  Therefore, based on Jeong in view of Masuhiro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Masuhiro to the system of Jeong in order to determine RTP encrypting information.  Jeong and Masuhiro discloses the claimed subject matter as discussed above except wherein when all the plurality of media streams are encrypted, the information about the security status indicates that the entire conference is secure; and when at least one of the plurality of media streams is not encrypted, the information about the security status indicates that the entire conference is not secure.  However, Balasaygun teaches wherein when all the plurality of media streams are encrypted, the information about the security status indicates that the entire conference is secure; and when at least one of the plurality of media streams is not encrypted, the information about the security status indicates that the entire conference is not secure, (i.e., section 0065 teaches determining if the entire call is encrypted and secure) in order to obtain an end-to-end encryption and security status of a communication session (abstract).  Therefore, based on Jeong in view of Masuhiro and further in view of Balasaygun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Balasaygun to the system of Jeong and Masuhiro in order to obtain an end-to-end encryption and security status of a communication session.With respect to claim 2, Jeong teaches wherein the conference resource comprises a link between a conference server and a conference client, (i.e., section 0058 teaches receiving a sip notify message; section 0060 teaches subscribe). Masuhiro further teaches wherein the information about the security status indicated whether the link is encrypted, (i.e., section 0019 teaches rtp encrypting and notifying).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

Claims 4, 6, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20060245378 A1) in view of Masuhiro et al. (US20080025516 A1) in view of Balasaygun et al. (US 20150304288 A1) and further in view of ANCHAN et al. (US 20100257365 A1) .

wherein the request for the SIP message is caused by a change in membership of the conference.    However, ANCHAN teaches wherein the request for the SIP message is caused by a change in membership of the conference, (i.e., section 0048 teaches change in membership) in order to permit encryption, decryption and/or authentication of multicast messaging exchanged between members of the given multicast group during a multicast communication session (abstract).  Therefore, based on Jeong in view of Masuhiro in view of Balasaygun and further in view of ANCHAN, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ANCHAN to the system of Jeong, Masuhiroand, and Balasaygun in order to permit encryption, decryption and/or authentication of multicast messaging exchanged between members of the given multicast group during a multicast communication session.

With respect to claim 6, Jeong, Masuhiroand, and Balasaygun disclose the claimed subject matter as discussed above except wherein sending the SIP message comprises sending a second SIP message based on a changed status of access rights for a conference resource, the second SIP message comprising changed access right information for the conference resource.  However, ANCHAN teaches wherein sending the SIP message comprises sending a second SIP message based on a changed status of access rights for a conference resource, the second SIP message comprising changed access right information for the conference resource, (i.e., section 0048 teaches change in membership) in order to permit encryption, decryption and/or authentication of multicast messaging exchanged between members of the given multicast group during a multicast communication session (abstract).  Therefore, based on Jeong in view of Masuhiro in view of Balasaygun and further in view of ANCHAN, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ANCHAN to the system of Jeong, Masuhiroand, and Balasaygun in order to permit encryption, decryption and/or authentication of multicast messaging exchanged between members of the given multicast group during a multicast communication session.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 21, Jeong, Masuhiroand, and Balasaygun disclose the claimed subject matter as discussed above except wherein the SIP message comprises a SIP Notify message.   However, ANCHAN further teaches wherein the SIP message comprises a SIP Notify message, .

Claims 8, 9, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20060245378 A1) Masuhiro et al. (US20080025516 A1) in view of Balasaygun et al. (US 20150304288 A1) and further in view of Schwagmann et al. (US 20070097886 A1).
With respect to claim 8, Jeong, Masuhiroand, and Balasaygun disclose the claimed subject matter as discussed above except wherein the information about the security status comprises an indicator of a security protocol used by a conference resource.  However, Schwagmann teaches wherein the information about the security status comprises an indicator of a security protocol used by a conference resource, (i.e., section 0232 teaches access rights changing conference policy) in order to manage participation in a conference (abstract).  Therefore, based on Jeong in view of Masuhiro in view of Balasaygun and further in view of Schwagmann, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schwagmann to the system of Jeong, Masuhiroand, and Balasaygun in order to manage participation in a conference.With respect to claim 9, Jeong, Masuhiroand, and Balasaygun disclose the claimed subject matter as discussed above except wherein the information about the security status comprises information having an attribute-based format.  However, Schwagmann teaches wherein the information about the security status comprises information having an attribute-based format, (i.e., section 0232 teaches conference policy) in order to manage participation in a conference (abstract).  Therefore, based on Jeong in view of Masuhiro in view of Balasaygun and further in view of Schwagmann, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schwagmann to the system of Jeong, Masuhiroand, and Balasaygun in order to manage participation in a conference.
parsing the SIP message to extract an attribute related to a conference resource and a value of the attribute; updating in memory a status related to the conference resource based upon the value of the attribute.  However, Schwagmann teaches parsing the SIP message to extract an attribute related to a conference resource and a value of the attribute; updating in memory a status related to the conference resource based upon the value of the attribute, (i.e., section 0232 teaches conference policy) in order to manage participation in a conference (abstract).  Therefore, based on Jeong in view of Masuhiro in view of Balasaygun and further in view of Schwagmann, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schwagmann to the system of Jeong, Masuhiroand, and Balasaygun in order to manage participation in a conference.With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20060245378 A1) in view of Masuhiro et al. (US20080025516 A1) in view of Balasaygun et al. (US 20150304288 A1) and further in view of Karacali-Akyamac et al. (US 2008/0025223 A1) herein forth Kara.

With respect to claim 7, Jeong, Masuhiroand, and Balasaygun disclose the claimed subject matter as discussed above except wherein the information about the security status comprises a binary security indicator.  However, Kara teaches wherein the information about the security status comprises a binary security indicator, (i.e., section 0058 teaches a binary indicator) in order to monitoring and analysis system (abstract).  Therefore, based on Jeong in view of Masuhiro in view of Balasaygun and further in view of Kara, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kara to the system of Jeong, Masuhiroand, and Balasaygun in order to monitoring and analysis system.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel Mesa
Examiner, Art Unit 2447